GERARD, J.
The plaintiff appeals from an order granted over his objection to advance the cause for trial for an early date on the short-cause calendar of the City Court, and from an order denying a motion for a reargument.
Plaintiff brought his action to recover damages for a breach of contract of employment. The defendants secured an order placing the cause upon the short-cause calendar, and plaintiff takes the extraordinary position that the order was not properly granted, because it will cut him off from obtaining damages which he says he would otherwise obtain; plaintiff claiming that when he brought the case he thought it would take a long time to come to trial, and that by the time it came to trial he would obtain all the damages to which he was entitled. If the plaintiff indulges in the luxury of a lawsuit, he must commence it subject to all the chances of the rules of the court, and there was no abuse of discretion in the court below in setting down this case for trial on the short-cause calendar on defendants’ motion.
The order should therefore be affirmed, with $10 costs and disbursements. All concur.